DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
This application is a 371 of PCT/IB2018/053540  filed on May 19, 2018.



Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 9, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Election/Restrictions
Applicant’s election without traverse of Group I Claims 1-13, drawn to a super conductor wire,  in the reply filed on May 17, 2022 is acknowledged.

Allowable Subject Matter
Claims 1-13 and 22 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art taken either singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the claimed features as presented in independent claim 9 with the important feature being “the outer sheath (3) is a composite material, which includes a metallic matrix of a pure Al and stabilizing component of aluminum oxide (Al(2)0(3)) in a volume of AI+AI(2)0(3) composite sheath (3): the Al(2)0(3) component occupies from 0.25 to 5 vol.%, the Al matrix occupies from 95 to 99.75 vol.%, and impurities occupy up to 1 vol.%, preferably up to 0.3 vol.%, wherein the Al(2)0(3) component is homogenously dispersed in an entire volume of AI+Al(2)0(3) composite.” Therefore claims 1-13 and 22 are allowed.

The closest prior art or record:
Tomsic (US 6,687,975) teaches a superconductor wire (25) comprising: a superconductive core (20) based on magnesium diboride (MgB2)(abstract); an outer sheath (24) based on aluminum (AI).

Tomsic does not teach the outer sheath (3) is a composite material, which includes a metallic matrix of a pure Al and stabilizing component of aluminum oxide (Al(2)0(3)) in a volume of AI+AI(2)0(3) composite sheath (3): the Al(2)0(3) component occupies from 0.25 to 5 vol.%, the Al matrix occupies from 95 to 99.75 vol.%, and impurities occupy up to 1 vol.%, preferably up to 0.3 vol.%, wherein the Al(2)0(3) component is homogenously dispersed in an entire volume of AI+Al(2)0(3) composite.

Therefore claims 1-13 and 22 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attachment of the USPTO Form-892.

Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRYSTAL ROBINSON whose telephone number is (571)272-9258.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Timothy Dole can be reached on (571)-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRYSTAL ROBINSON/Examiner, Art Unit 2848